ORDER
PER CURIAM:
Following a jury trial, Joseph Johnson was convicted in the Circuit Court of De-Kalb County of possession of a controlled substance and conspiracy to distribute a controlled substance. Johnson appeals. He *414challenges his conspiracy conviction, arguing that the evidence was insufficient to prove that he entered into an agreement with another person to distribute a controlled substance. We affirm. Because a published opinion would have no prece-dential value, we have provided the parties with an unpublished memorandum setting forth the reasons for this order. Rule 30.25(b).